Citation Nr: 1447504	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral hammertoes.

3.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2014, the Veteran presented sworn testimony during a video conference hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

A March 2009 statement from the Veteran indicated that he has back problems secondary to his claimed bilateral foot and knee problems.  The issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

A November 2009 Formal Finding indicates that the AOJ was unable to obtain the Veteran's service treatment records.  However, the Veteran has indicated that he was also placed on a physical profile for his claimed disabilities throughout his entire period of service.  The AOJ did not attempt to obtain his personnel records to attempt to verify this.  The case must be remanded to attempt to obtain the Veteran's personnel records.  38 C.F.R. § 3.159(c)(2) (2014).  

The Veteran's VA treatment records of record also appear to be incomplete.  Notably, the earliest VA treatment record, dated in August 2008, notes an April 2008 foot surgery.  These records have not been obtained.  On remand, the AOJ should also attempt to obtain any outstanding VA treatment records.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, Records Management Center, and any other appropriate agency to obtain the Veteran's service personnel records.  

2.  Copies of all outstanding VA treatment records from the Birmingham VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Board is particularly interested in treatment records dates prior to August 2008.  

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for bilateral flat feet, bilateral hammertoes, and a left knee disability should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

